Citation Nr: 0637391	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for hypertension, which 
he contends originated in his twenty year service career.  
Various examinations throughout his service are of record, 
documenting elevated levels of blood pressure.  For example, 
a September 1987 reenlistment exam revealed blood pressure of 
146 over 92.  This resulted in a three-day blood pressure 
work up, where the veteran's pressure was repeatedly taken.  
No diagnoses were rendered; however, the veteran continued to 
have his blood pressure monitored until his retirement in 
August 1991.  

Post-service records from the Naval Hospital in Jacksonville, 
Florida include a February 1993 note documenting hypertension 
and showing that the veteran was prescribed Atenolol.  All 
subsequent records from that date to the present confirm 
treatment for hypertension.  The veteran contends that he 
initially sought treatment from the Naval Hospital in late 
1991 or early 1992.  Because the first records from that 
hospital in the claims file date from 1993, a search must be 
made for records prior to that time.

Additionally, a medical opinion must be sought in this case.  
See 38 C.F.R. § 3.159(c)(4) (2006).  The current medical 
evidence establishes that the veteran receives treatment for 
hypertension.  The veteran's service medical records confirm 
elevated readings.  The post-service medical evidence 
documenting continuity of symptomatology indicates that there 
may be a connection between his service and his current 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Therefore, a medical opinion is needed to determine 
whether the veteran's high blood pressure readings throughout 
service were early manifestations of his diagnosed 
hypertension. 

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1. Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.  
Ask that he also submit any evidence in his 
possession that pertains to his claim that has 
not already been submitted.  

2.  Request any available records from the 
Naval Hospital in Jacksonville, Florida, 
specifically for the period from August 1991 to 
February 1993. 

3.  After such records, or a negative reply for 
the same, are received, forward the veteran's 
claims file to a VA examiner for review.  Based 
upon that review, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not (probability of fifty percent 
or more) that the veteran's elevated blood 
pressure readings in service were early 
manifestations of his current hypertension.  
Specific attention is invited to the tabbed 
service medical records and the private medical 
records dating within two years of the 
veteran's 1991 separation from service.  A 
rationale for any opinion offered is requested.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

